Citation Nr: 0203540	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  93-12 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include lipomas, seborrheic keratosis, and basal cell 
carcinoma (skin cancer), claimed a residual of exposure to 
ionizing radiation during service.  


REPRESENTATION

Appellant represented by:	Michael Adelman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1945 to January 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for disorders claimed as residuals of exposure to 
ionizing radiation during service.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Most of the veteran's service records have been destroyed 
and are unavailable.  

3.  Evidence received from the Department of Defense does not 
support the veteran's allegations that he was involved in 
official military duties within 10 miles of the city limits 
of either Hiroshima, Japan or Nagasaki, Japan.

4.  There is no objective evidence that the veteran was 
exposed to ionizing radiation during service. 

5.  The medical evidence of record reveals that the veteran 
is diagnosed with lipomas and seborrheic keratosis

6.  The medical evidence of record reveals that the veteran 
was diagnosed with a small patch of basal cell carcinoma 
(skin cancer) and that this has been completely excised.

7.  There is no medical evidence that the veteran currently 
suffers from a radiogenic disease. 


CONCLUSIONS OF LAW

1.  Lipomas and seborrheic keratosis were not incurred in 
service, aggravated by service, or manifested to a degree of 
10 percent within one year from service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1133, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2001).

2.  The veteran does not have basal cell carcinoma that was 
incurred in or aggravated by service, or manifested to a 
degree of 10 percent within one year from service, or that 
may be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1133, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the veteran in his 
claim and to provide the veteran notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002)).  

The new regulations provide requirements for VA to provide a 
duty to assist claimants in developing evidence.  There are 
specific requirements to be met in relation to the VA 
requesting records which are in the custody of a Federal 
department or agency.  In the present case the records which 
are critical to the veteran's claim are his service medical 
records and his service personnel records.  The RO has 
obtained copies of the veteran's separation papers, a copy of 
a WD AGO Form 100 and a Form DD 214.  The RO has also 
obtained a copy of a service department separation medical 
examination dated November 1946.

The RO has requested the veteran's service medical records 
and service personnel records on several occasions.  Most 
recently, in June 1998, the National Personnel Records Center 
(NPRC) informed the RO that the veteran's records had been 
destroyed by fire and are unavailable.  The RO contacted the 
Defense Threat Reduction Agency in an effort to obtain 
evidence related to the veteran's allegations of radiation 
exposure during service.  This agency conducted research 
using available records and did find the veteran mentioned in 
"morning reports."  The particulars of the  Defense Threat 
Reduction Agency's report are discussed below; however, this 
report shows that alternative records were reviewed to assist 
the veteran and obtain evidence related to his claim.

The Board finds that remand or additional development is not 
required in the present case.  The appellant has been 
notified as to the evidence needed to support the claim.  
Most of the veteran's service records have been destroyed and 
are unavailable but VA has obtained as much evidence as 
possible from alternate sources.  The necessary evidence 
related to radiation exposure from the Defense Department and 
has obtained.  The Board has given the appellant and his 
attorney the opportunity to submit additional evidence.  As 
such, remand is not necessary, and the Board can now proceed 
with review of the issue on appeal.  

II.  Service Connection

A.  Direct Basis

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2001).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2001).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's claim for service connection for a skin 
disorder includes lipomas, seborrheic keratosis, and basal 
cell carcinoma (skin cancer).  There is no evidence that the 
veteran had any of these disorders during service.  While 
most of the veteran's service medical records were destroyed, 
his November 1946 separation examination report is of record.  
This record does not reveal any abnormalities of the skin.  
Moreover, the veteran provided sworn testimony at a hearing 
before a RO hearing officer in November 1993.  In the 
pertinent part of his testimony the veteran stated that he 
first developed lipomas after service in 1947 or 1948.  

The preponderance of the evidence is against the claim for 
service connection for a skin disorder on a direct basis.  
Simply put, there is no evidence of any skin disorder during 
military service and the veteran himself admits that the 
first manifestations occurred after service.  Moreover, even 
assuming that the veteran was exposed to ionizing radiation, 
there is no medical evidence of record which in anyway 
relates his current lipomas and seborrheic keratosis to such 
exposure.  

B.  Presumptive Basis

Service connection can also be established on a 
"presumptive" basis.  Malignant tumors, cancer, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of at least 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

Again, the veteran's claim for service connection for a skin 
disorder includes lipomas, seborrheic keratosis, and basal 
cell carcinoma (skin cancer).  The medical evidence of record 
reveals that the veteran was first diagnosed with basal cell 
carcinoma in the 1980s which is over 4 decades after he 
separated from military service and well beyond the one year 
post-service period during which manifestation of the cancer 
would warrant presumptive service connection.  As noted 
above, the veteran testified that he first developed lipomas 
shortly after service in 1947 or 1948.  This is within one 
year of his separation from service.  However, lipomas are 
not malignant tumors.  The Board also notes that seborrheic 
keratosis is also not cancer, and that the earliest evidence 
of a medical diagnosis of this disorder is dated many decades 
after service.  

The preponderance of the evidence is against the veteran's 
claim on a presumptive basis.  There is no evidence that the 
veteran's basal cell carcinoma manifested within the first 
year after he separated from service.  While there is lay 
evidence that the veteran's lipomas manifested within a year 
after he separated from service, lipomas are not a disease 
which warrants service connection on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 (2001).  



C.  Radiation Exposure

The veteran's primary contention is that he developed a skin 
disorder including lipomas, seborrheic keratosis, and basal 
cell carcinoma (skin cancer) as a result of exposure to 
ionizing radiation during service.  The veteran asserts that 
he was exposed to radiation during service when he was 
stationed in Japan during the occupation of the country by 
Allied forces in 1945 and 1946.  In a February 1993 statement 
the veteran's indicated that he was stationed at a location 
"approximately 12 to 15 miles from Hiroshima, Japan.  I was 
actually in Hiroshima on at least one occasion shortly after 
the atomic bomb was dropped on Hiroshima."  In November 1993 
the veteran presented sworn testimony at a hearing before a 
RO hearing officer.  The veteran indicated that during his 
service in Japan he was stationed at a location approximately 
17 miles outside of Hiroshima or Nagasaki.  The veteran 
exhibited some confusion as to which city he was stationed 
near.  However, further questioning revealed that one could 
drive from the city in question to Tokyo.  In referring to a 
map the Board notes that Hiroshima and Tokyo are located on 
the same island, Honshu, while Nagasaki is located on a 
different island, Kyushu.  As such, the Board interprets the 
veteran's testimony as being that he was stationed 
approximately 17 miles outside of Hiroshima.  The veteran 
testified that on one occasion he drove into the city to 
visit the location where the atomic bomb was dropped.  

The RO contacted the Defense Threat Reduction Agency for 
information related to the veteran's allegations of exposure 
to ionizing radiation during service.  In April 1999 the 
Defense Threat Reduction Agency replied and stated: 

In Title 38, Code of Federal Regulations (38 CFR 
3.309) the Department of Veterans Affairs (VA) 
defines the occupation of Hiroshima and Nagasaki 
as:

Official military duties within 10 miles of 
the city limits of either Hiroshima or 
Nagasaki, Japan, which were required to 
perform or support military occupation 
functions such as occupation of territory, 
control of the population, stabilization of 
the government, demilitarization of the 
Japanese military, rehabilitation of the 
infrastructure or deactivation and conversion 
of war plants or materials. 

The VA further defines the American occupation of 
Hiroshima and Nagasaki as the period August 6, 
1945, through July 1, 1946. 

Army morning reports indicate that on October 3, 
1945, while assigned to "H" Company,  306th 
Infantry Regiment, [the veteran] arrived at 
Hakodate, Hokkaido, Japan. (approximately 875 
miles from Nagasaki and 725 miles from Hiroshima).  
On February 22, 1946, he was released from his 
assignment and reassigned to "F" Troop, 7th 
Cavalry Regiment at Tokyo, Honshu (approximately 
590 miles from Nagasaki and 420 miles from 
Hiroshima), where he remained through July 1946, 
the end of the VA-defined Japan occupation period.

In summary, Army records do not document [the 
veteran's] presence with the American occupation 
forces in Hiroshima or Nagasaki, Japan.  Available 
records place him no closer than 590 miles from 
Nagasaki and 420 miles from Hiroshima.

Based on the veteran's testimony and the information obtained 
from the Defense Department the Board concludes that the 
veteran was stationed in Japan during the period of 
occupation.  At points during his service he was stationed 
approximately 12 to 17 miles outside of Hiroshima, and on one 
occasion he visited Hiroshima for a very short period of 
time.  

In November 1988 a VA radiation protocol examination of the 
veteran was conducted.  The veteran reported having 
"multiple knots al over his body.  The diagnosis was 
seborrheic keratosis and multiple lipomas.  The diagnosis of 
lipoma was confirmed by an October 1988 VA biopsy report.  VA 
medical records reveal that the veteran had a lesion on his 
nose.  The lesion was excised and a November 1990 VA biopsy 
report reveals the diagnosis of basal cell carcinoma, a form 
of skin cancer.  A January 1999 VA treatment record of follow 
up examination reveals that the basal cell carcinoma was 
incompletely excised in 1990.  The skin cancer was excised 
again and a biopsy report dated later in January 1999 
confirmed that the cancer had been completely removed with no 
residual carcinoma remaining.  

Service connection based upon exposure to radiation can be 
awarded on three different legal bases.  The first basis is a 
presumptive basis for diseases specific to radiation exposed 
veterans under 38 C.F.R. § 3.309(d).  The second basis is 
based on exposure to ionizing radiation with the subsequent 
development of a radiogenic disease under 38 C.F.R. § 3.311.  
Finally, the veteran is entitled to service connection if he 
can establish that a disability warrants service connection 
as defined by the general laws and regulations governing VA 
compensation entitlement, that is on a direct or presumptive 
basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
Board has addressed service connection on a direct basis and 
a presumptive basis in subsections "A" and "B" above and 
must now consider the appellant's claim under the two bases 
involving radiation exposure.  

VA regulations specify 21 types of cancer that warrant 
presumptive service connected if they become manifest in a 
"radiation-exposed veteran" within specified periods of 
time.  See 67 Fed. Reg. 3612, 16 (Jan. 25, 2002) (to be 
codified as amended at 38 C.F.R. §§ 3.309(d)(2) (2002)).  The 
service department records call into doubt whether the 
veteran meets the requirements to be considered a "radiation 
exposed veteran" within the meaning of the applicable 
regulations.  38 C.F.R. § 3.309(d)(3)(2001).  Specifically, 
the veteran was not stationed within 10 miles of the city 
limits of Hiroshima.  The veteran's short visit to Hiroshima 
does not seem to meet the specified requirements.  However, 
even if the veteran were a "radiation exposed veteran" 
within the meaning of the regulations, basal cell carcinoma 
is not one of the disease which warrant presumptive service 
connection under these regulations.  See 67 Fed. Reg. 3612, 
16 (Jan. 25, 2002) (to be codified as amended at 38 C.F.R. 
§§ 3.309(d)(2) (2002)).   As such the preponderance of the 
evidence is against a grant of service connection on this 
basis.  38 C.F.R. § 3.309(d) (2001).  

Service connection can also be pursued under 38 C.F.R. 
§ 3.311 on the basis of exposure to ionizing radiation and 
the subsequent development of a radiogenic disease.  
38 C.F.R. § 3.311 (2001).  Essentially, any form of cancer is 
considered a radiogenic disease within the meaning of the 
applicable regulations.  38 C.F.R. 
§ 3.311(b)(2)(i)(iv)(2001).  Therefore, the veteran's basal 
cell carcinoma is a radiogenic disease; however, his lipomas 
and seborrheic keratosis are not.  

When there is evidence that a veteran suffers from a 
radiogenic disease, 38 C.F.R. § 3.311 sets out specific 
requirements for the development of evidence.  The 
regulations require that the RO obtain radiation dose data 
from the Department of Defense and refer the claim to the VA 
Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), 
(b)(2001).  The Under Secretary for Benefits is required to 
consider the claim and may request an advisory medical 
opinion form the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(2001).  

The report from the Defense Threat Reduction Agency 
essentially reaches the conclusion that the veteran did not 
serve in Hiroshima and therefore was not exposed to ionizing 
radiation.  Given the facts presented, this appears to be the 
case.  However, if the veteran's assertion of visiting 
Hiroshima for a short period of time is recognized, the 
veteran may or may not have been exposed to ionizing 
radiation.  However, even if one assumes that the veteran was 
exposed to ionizing radiation during service, the 
preponderance of the evidence is still against the claim.  
Lipomas and seborrheic keratosis are not radiogenic diseases, 
therefore service connection cannot be granted based on 
radiation exposure under 38 C.F.R. § 3.311.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

While basal cell carcinoma is a radiogenic disease, there is 
no indication that the veteran currently suffers from any 
current cancer.  The medical evidence of record reveals that 
the veteran's small skin cancer lesion was completely excised 
without recurrence in 1999.  With no current disability, the 
case must be denied.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997).  


ORDER

Service connection for a skin disorder, to include lipomas, 
seborrheic keratosis, and basal cell carcinoma (skin cancer), 
claimed a residual of exposure to ionizing radiation during 
service is denied.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

